Case 1:21-cv-01095-PAB Document 23 Filed 06/15/21 USDC Colorado Page 1 of 8




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLORADO
                             Chief Judge Philip A. Brimmer

Civil Action No. 21-cv-01095-PAB

SEAN NGUYEN,

              Plaintiff,

v.

ESTATE OF WALTER BINGEL,
EBONY AUSTIN, and
AMERICAN FAMILY MUTUAL INSURANCE COMPANY, S.I.,

           Defendants.
_____________________________________________________________________

                        ORDER TO SHOW CAUSE
_____________________________________________________________________

       The Court takes up this matter sua sponte on the Notice of Removal [Docket No.

1] filed by defendant Ebony Austin. Ms. Austin asserts that the Court has jurisdiction

pursuant to 28 U.S.C. § 1332. Docket No. 1 at 1.

       In every case and at every stage of the proceeding, a federal court must satisfy

itself as to its own jurisdiction, even if doing so requires sua sponte action. See

Citizens Concerned for Separation of Church & State v. City & Cnty. of Denver , 628

F.2d 1289, 1297 (10th Cir. 1980). Absent an assurance that jurisdiction ex ists, a court

may not proceed in a case. See Cunningham v. BHP Petroleum Gr. Brit. PLC, 427

F.3d 1238, 1245 (10th Cir. 2005). Courts are well-advised to raise the issue of

jurisdiction on their own, regardless of parties’ apparent acquiescence. First, it is the

Court’s duty to do so. Tuck v. United Servs. Auto. Ass’n, 859 F.2d 842, 844 (10th Cir.

1988). Second, regarding subject matter jurisdiction, “the consent of the parties is
Case 1:21-cv-01095-PAB Document 23 Filed 06/15/21 USDC Colorado Page 2 of 8




irrelevant, principles of estoppel do not apply, and a party does not waive the

requirement by failing to challenge jurisdiction.” Ins. Corp. of Ir. v. Compagnie des

Bauxites de Guinee, 456 U.S. 694, 702 (1982) (citations omitted). Finally, delay in

addressing the issue only compounds the problem if, despite much time and expense

having been dedicated to the case, a lack of jurisdiction causes it to be dismissed. See

U.S. Fire Ins. Co. v. Pinkard Constr. Co., No. 09-cv-00491-PAB-MJW, 2009 WL

2338116, at *3 (D. Colo. July 28, 2009).

         “The party invoking federal jurisdiction bears the burden of establishing such

jurisdiction as a threshold matter.” Radil v. Sanborn W. Camps, Inc., 384 F.3d 1220,

1224 (10th Cir. 2004). “Federal district courts must strictly construe their removal

jurisdiction.” Envtl. Remediation Holding Corp. v. Talisman Capital Opportunity Fund,

L.P., 106 F. Supp. 2d 1088, 1092 (D. Colo. 2000). “[A]ll doubts are to be resolv ed

against removal.” Fajen v. Found. Reserve Ins. Co., Inc., 683 F.2d 331, 333 (10th Cir.

1982).

         Title 28 U.S.C. § 1446 outlines the procedure f or removing a civil action from

state to federal court. Among other things, it provides that a “defendant or defendants

desiring to remove any civil action from a State court” shall file notice of removal “within

30 days after the receipt by the defendant, through service or otherwise, of a copy of

the initial pleading.” 28 U.S.C. §§ 1446(a)–(b)(1). Additionally, “[w]hen a civil action is

removed solely under section 1441(a), all defendants who have been properly joined

and served must join in or consent to the removal of the action.” Id., § 1446(b)(2)(A).

“Each defendant shall have 30 days after receipt by or service on that defendant of the



                                              2
Case 1:21-cv-01095-PAB Document 23 Filed 06/15/21 USDC Colorado Page 3 of 8




initial pleading or summons . . . to file the notice of removal.” Id., § 1446(b)(2)(B).

Finally, “[i]f defendants are served at different times, and a later-served defendant files

a notice of removal, any earlier-served defendant may consent to the removal even

though that earlier-served defendant did not previously initiate or consent to removal.”

Id., § 1446(b)(2)(C).

       A removal that does not comply with the express statutory requirements for

removal “can fairly be said to render the removal ‘defective’ and justify a remand.”

Huffman v. Saul Holdings Ltd. P’ship, 194 F.3d 1072, 1077 (10th Cir. 1999) (quoting

Snapper, Inc. v. Redan, 171 F.3d 1249, 1253 (11th Cir. 1999)); see also Centura

Health Corp. v. Agnew, No. 18-cv-00569-RBJ, 2018 WL 3454976, at * 3 (D. Colo. July

18, 2018). Because removal is entirely a statutory right, the relevant procedures must

be followed. See Cohen v. Hoard, 696 F. Supp. 564, 565 (D. Kan. 1988). T hus, “[t]he

failure of all defendants to consent to removal will result in remand.” Padilla v. Am.

Modern Home Ins. Co., 282 F. Supp. 3d 1234, 1254–55 (D.N.M. 2017). Additionally ,

the unanimity rule requires that, “[w]here there are multiple defendants, all defendants

served at the time of filing must join in the notice of removal.” Vasquez v. Americano

U.S.A., LLC, 536 F. Supp. 2d 1253, 1257 (D.N.M. 2008) (citing Cornwall v. Robinson,

654 F.2d 685, 686 (10th Cir. 1981)). Courts have also required that, to join a notice of

removal, the support must be in writing. See, e.g., Roybal v. City of Albuquerque, 2008

WL 5991063, at *2 (D.N.M. Sept. 24, 2008); Henderson v. Holmes, 920 F. Supp. 1184,

1186 (D. Kan. 1996). The lack of unanimous consent, however, is a procedural defect,

not a jurisdictional defect. See Farmland Nat’l Beef Packing Co., L.P. v. Stone



                                              3
Case 1:21-cv-01095-PAB Document 23 Filed 06/15/21 USDC Colorado Page 4 of 8




Container Corp., 98 F. App’x 752, 756 (10th Cir. 2004) (unpublished) (citing SBKC

Serv. Corp. v. 1111 Prospect Partners, L.P., 105 F.3d 578, 580 (10th Cir. 1997)); see

also Sheet Metal Workers Int’l Ass’n v. Seay, 693 F.2d 1000, 1005 n.8 (10th Cir. 1982).

       Plaintiff initiated this lawsuit on December 8, 2020 against “Walter Bingel;

‘Ebony’ Last Name Unknown; American Family Mutual Insurance Company, S.I.;

Enterprise Holdings, Inc.” Docket No. 6 at 1. The first amended complaint, filed on

February 25, 2021, was against “Estate of Walter Bingel/Walter Bingel, Ebony Austin;

American Family Mutual Insurance Company, S.I.” Docket No. 7 at 1. The second

amended complaint, naming “Estate of Walter Bingel; Ebony Austin; American Family

Mutual Insurance Company, S.I.” as defendants was filed on April 5, 2021. Docket No.

8. The notice of removal states that the state court granted plaintiff’s motion for leave

to file a second amended complaint on April 6, 2021. Docket No. 1 at 1–2, ¶ 1. Ms.

Austin filed the notice of removal. See Docket No. 1 at 1. Ms. Austin does not indicate

that the other defendants consented to removal. See generally id. Defendants Walter

Bingel and American Family Mutual Insurance Company S.I. were served with the

original complaint on December 31, 2020. See Docket Nos. 1-8, 1-9. The notice of

removal, therefore, is procedurally defective. See Huffman, 194 F.3d at 1077; see also

Centura Health, 2018 WL 3454976, at * 3.

       Procedures for remand are governed by 28 U.S.C. § 1447, which states:

       A motion to remand the case on the basis of any defect other than lack of
       subject matter jurisdiction must be made within 30 days after the filing of
       the notice of removal under section 1446(a). If at any time before final
       judgment it appears that the district court lacks subject matter jurisdiction,
       the case shall be remanded.



                                             4
Case 1:21-cv-01095-PAB Document 23 Filed 06/15/21 USDC Colorado Page 5 of 8




28 U.S.C. § 1447(c).

       Plaintiff has not filed a motion to remand. If a motion for remand is not filed

within the thirty days after the notice of removal, the district court lacks discretion under

28 U.S.C. § 1447(c) to remand based on a procedural defect. See Farmland, 98 F.

App’x at 756; see also Roche Constructors, Inc. v. One Beacon Am. Ins. Co., No.

11-cv-01903-PAB-CBS, 2012 WL 1060000, at *2 (D. Colo. Mar. 28, 2012). T hat is, the

thirty-day period binds the district court as well as the party opposing removal.

Farmland, 98 F. App’x at 756. This is because of the overriding principle that, because

federal removal jurisdiction is statutory in nature, it is strictly construed. Thus, though

the notice of removal is defective, the Court may not sua sponte remand the case.

       Nevertheless, Ms. Austin’s removal is defective because Ms. Austin has failed to

properly allege the citizenship of the Estate of Walter Bingel (“the Estate”). Ms. Austin

asserts that the Court has jurisdiction pursuant to 28 U.S.C. § 1332. Docket No. 1 at 1.

Pursuant to that section, “district courts shall have original jurisdiction of all civil actions

where the matter in controversy exceeds the sum or value of $75,000, exclusive of

interest and costs, and is between . . . citizens of different States.” 28 U.S.C. §

1332(a).

       Ms. Austin alleges that “[t]he Estate of Walter Bingel was ordered created in

Clark County, Nevada.” See Docket No. 1 at 5, ¶ 14. The notice further alleges that

“[d]efendant Walter Bingel was an individual and resident of the State of Nevada.” See

id. The second amended complaint adds further details, alleging that the Dunham

Trust Company, through its agent Robert L. Ansara, is the Special Administrator for the



                                                5
Case 1:21-cv-01095-PAB Document 23 Filed 06/15/21 USDC Colorado Page 6 of 8




Estate. See Docket No. 8 at 1-2, ¶ 5. “A special administrator is a person appointed ‘to

collect and take charge of the estate of the decedent . . . and to exercise such other

powers as may be necessary to preserve the estate.’” Pascua v. Bayview Loan

Servicing, LLC, 434 P.3d 287, 289 (Nev. 2019) (quoting Nev. Rev. Stat. § 140.010).

       1. A special administrator shall:
              (a) Collect and preserve for the executor or administrator when
              appointed all the goods, chattels and receivables of the decedent,
              and all incomes, rents, issues, profits, claims and demands of the
              estate.
              (b) Take charge and management of the real property and enter
              upon and preserve it from damage, waste and injury.
       2. A special administrator may:
              (a) For all necessary purposes, commence, maintain or defend
              actions and other legal proceedings as a personal representative.
              (b) Without prior order of the court, sell any perishable property of
              the estate, as provided in NRS 148.170.
              (c) Exercise such other powers as have been conferred by the
              order of appointment.
              (d) Obtain leave of the court to borrow money or to lease or
              mortgage real property in the same manner as an executor or
              administrator.
       3. A special administrator is not liable:
              (a) To any creditor on any claim against the estate; or
              (b) For any claim against the decedent except a claim involving
              wrongful death, personal injury or property damage if the estate
              contains no assets other than a policy of liability insurance.

Nev. Rev. Stat. § 140.040. In its order appointing Dunham Trust Company as the

Special Administrator for the Estate of Walter Bingel, the District Court for Clark County,

Nevada found that it was necessary to appoint a Special Administrator “for the specific

purpose of appearing on behalf of the Decedent as a Defendant in Sean Nguyen,

Plaintiff vs. Walter Bingel, et al., Defendants, Case No. 2020CV30989, pending in

Boulder County District Court, State of Colorado[.]” Docket No. 1-32 at 1. The court

authorized Dunham Trust Company, through its agent Mr. Ansara, to accept service of


                                             6
Case 1:21-cv-01095-PAB Document 23 Filed 06/15/21 USDC Colorado Page 7 of 8




pleadings, “approve arbitration settlement within applicable policy limits,” and

“participate and attend arbitration and trial as necessary[.]” Id. at 2. For diversity

jurisdiction, “the legal representative of the estate of a decedent shall be deemed to be

a citizen only of the same State as the decedent.” 28 U.S.C. § 1332(c)(2). Dunham

Trust Company is the Estate’s legal representative in this case, and will therefore be

deemed a citizen of the same state as the decedent. However, the allegations

regarding the citizenship of the decedent are not well pled.

        The notice of removal alleges that “[d]efendant Walter Bingel was an individual

and resident of the State of Nevada.” See Docket No. 1 at 5, ¶ 14. Residency,

however, is not synonymous with domicile, see Miss. Band of Choctaw Indians v.

Holyfield, 490 U.S. 30, 48 (1989) (“‘Domicile’ is not necessarily synonymous with

‘residence,’ and one can reside in one place but be dom iciled in another.”) (citations

omitted)), and only the latter is determinative of a party’s citizenship. See Whitelock v.

Leatherman, 460 F.2d 507, 514 (10th Cir. 1972) (“[A]llegations of mere ‘residence’ may

not be equated with ‘citizenship’ for the purposes of establishing diversity.”). Courts are

to consider the “totality of the circumstances” to determine a party’s domicile. Middleton

v. Stephenson, 749 F.3d 1197, 1200-01 (10th Cir. 2014); see also Dumas v. Warner

Literary Grp., LLC, No. 16- cv-00518-RM-NYW, 2016 WL 10879185, at *2 (D. Colo.

Apr. 29, 2016) (stating that courts consider a number of factors in determining a party’s

citizenship, including “voter registration and voting practices”). “To establish domicile in

a particular state, a person must be physically present in the state and intend to remain

there.” Smith v. Cummings, 445 F.3d 1254, 1260 (10th Cir. 2006) (citing Keys Youth



                                              7
Case 1:21-cv-01095-PAB Document 23 Filed 06/15/21 USDC Colorado Page 8 of 8




Servs., Inc. v. Olathe, 248 F.3d 1267, 1272 (10th Cir. 2001)); see also Schmidt v.

Reinalt-Thomas Corp., 2018 WL 6002394, at *3-4 (D.N.M. Nov. 14, 2018) (using

standard test to determine domicile of decedent); Ramirez v. Billy Crews, Inc., 2021 WL

876950, at *2 (D.N.M. Mar. 9, 2021) (finding notice of removal deficient where it did not

identify the citizenship of the decedent at the time of death). Ms. Austin has offered no

evidence regarding the domicile of Mr. Bingel at the time of his death.

       Because the allegation regarding the Estate’s citizenship are not well-pled, the

Court is unable to determine whether it has jurisdiction. See United States ex rel.

General Rock & Sand Corp. v. Chuska Dev. Corp., 55 F.3d 1491, 1495 (10th Cir. 1995)

(“The party seeking the exercise of jurisdiction in his favor must allege in his pleading

the facts essential to show jurisdiction.” (quotations omitted)). It is therefore

       ORDERED that, on or before June 29, 2021, Ms. Austin shall show cause why

this case should not be remanded due to the Court’s lack of subject matter jurisdiction.



       DATED June 15, 2021.

                                           BY THE COURT:



                                           PHILIP A. BRIMMER
                                           Chief United States District Judge




                                              8
